306 S.W.3d 10 (2009)
2009 Ark. 208
Cristobal MANCIA, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 08-00770.
Supreme Court of Arkansas.
April 16, 2009.
*11 PER CURIAM.
Attorney Bruce Jamison Bennett represents Appellant Cristobal Mancia who was convicted of rape and sentenced to life imprisonment. A notice of appeal was filed on Mr. Mancia's behalf, and the appellate record was subsequently filed in this court. Thereafter, on August 11 and October 18, 2008, Mr. Bennett received extension of the deadline for filing Mr. Mancia's brief. The final deadline to file Mr. Mancia's brief was November 24, 2008. The deadline was not met; instead, on November 24, 2008, Mr. Bennett filed a third motion for an extension of time in which to file Mr. Mancia's brief. That motion was summarily denied on November 25, 2008.
On March 4, 2009, the State filed a motion to dismiss Mr. Mancia's appeal on grounds that no brief had been filed by Mr. Mancia, nor has Mr. Mancia filed a motion for permission to file his belated brief. Mr. Bennett has not responded to the State's motion.
Because Mr. Bennett has not been relieved as counsel, he remains attorney-of-record and responsible for the appeal. Ark. R.App. P.-Crim. 16. He is directed to file within seven days of the date of this opinion a motion to file belated brief. Mr. Bennett is further directed to appear before this court on May 7, 2009, at 9:00 a.m. and show cause why he should not be held in contempt for failing to file his client's brief on or before November 24, 2008, as previously ordered.